DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is in response to the claims filed on July 12, 2022.
Claim 185 has been amended.
Claims 185-205 are presented for examination.
Claims 185-205 are currently rejected.

Response to Arguments
35 U.S.C. § 103
Applicant's arguments filed on July 12, 2022 have been fully considered but they are not persuasive. The Applicant argues: 
“In particular, claim 185 has been amended to recite that the “OBU is configured to perform vehicle control functions by the communications device receiving from a roadside unit (RSU), traffic control unit/traffic control center (TCU/TCC), or a cloud platform vehicle control instructions for vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction”. Townsend and Sukonick, alone or in combination, do not teach or suggest all features of amended claim 185.”

	The Examiner has considered the Applicant’s arguments and respectfully traverses. The prior art references of record must be considered in its entirety (see MPEP 2141.02 Section VI). Sukonick Col. 1 Lines 44-61 disclose “Typically such vehicles have onboard the following: 1) longitudinal control means for acceleration, speed maintenance, and braking, 2) lateral control means for steering, and 3) communications sensor and logic means for receiving collision-avoidance information from onboard or remote sensors, e.g., radar; positioning information from a remote source, e.g., a wire conductor buried in the roadway as a guide; and operating information from a remote computer or remote human operator, e.g., radiocontrol. The information received and interpreted by the communications sensor and logic means is operatively connected to the lateral and longitudinal control means so that the vehicle safely and effectively moves along the roadway. In other words, the car goes, stops and steers in response to the data received.” Sukonick explicitly teaches an onboard unit of a vehicle configured to receive operating information from a traffic control unit / traffic control center (i.e., remote computer or remote operator), wherein the operating information is used to control the vehicle along the roadway. Sukonick does teach “OBU is configured to perform vehicle control functions by the communications device receiving from a roadside unit (RSU), traffic control unit/traffic control center (TCU/TCC), or a cloud platform vehicle control instructions for vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction.” 







The Applicant further argues:
“However, Sukonick teaches that this information is only collected or monitored by the sensors of the two vehicles. The computer then modifies or judges this information and sends vehicle control information to the trail vehicle via communications. (See Sukonick at column 5, lines 59-65). Consequently, the leading vehicle is controlled by the computer and the trail vehicle simply mimics the leading vehicle. Thus, Sukonick does not teach or suggest system infrastructure (e.g., a roadside unit (RSU), a traffic control unit/traffic control center (TCU/TCC), or a cloud platform) that controls a vehicle by providing vehicle-specific control instructions to the vehicle. In contrast, Applicant’s technology senses and receive all types of information (e.g., surrounding environment, vehicle information, road geometric information) within a typical range (e.g., a 100 m road segment) through RSU, TCU/TCC, TOC, Cloud, and from other vehicles, but can also fuse the information to perform global optimization, and plan, predict, and control each vehicle within this range. In Applicant’s system, vehicle control instructions are not directly coming from a specific vehicle, but they are transmitted from the CAVH system or one of the CAVH system components (e.g., RSU, TCC/TCU, and cloud), as recited by claim 185.
Furthermore, the Office conceded that “Townsend does not expressly teach: wherein said OBU is configured to perform vehicle control functions by: 1) the communications device receiving vehicle control instructions for vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; and 2) the vehicle controller controlling vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction according to said vehicle control instructions.” (Office Communication at page 6). Sukonick fails to remedy the above deficiency of Townsend. Thus, the combination of Townsend and Sukonick fails to render claim 185 prima facie obvious. In like manner, because claim 185 is not obvious, claims dependent thereon are likewise nonobvious. See, e.g., Jn re Fine, 837 F.2d 1071 (Fed. Cir. 1988). Applicant respectfully requests the Office to withdraw the rejections.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. The disclosure of Sukonick explicitly states “vehicles have onboard the following: … 3) communications sensor and logic means for receiving … operating information from a remote computer or remote human operator…” as cited above. This demonstrates that the communication is not necessarily between two vehicles but rather may embody communication between a vehicle and a remote/central computer or remote operator, which are analogous to a traffic control unit (TCU) or traffic control center (TCC). Furthermore, Sukonick is analogous to Townsend because both disclosures encompass connected vehicle control; therefore, the teachings of Sukonick may be combined with those of Townsend (see MPEP 2142). For these reasons, the Examiner maintains the 35 U.S.C. § 103 rejection. The reference citations have been restructured to address the amendments.

Claim Objections
Claim 185 is objected to because of the following informalities: 
Claim 185 currently recites “the communications device receiving from a roadside unit (RSU), traffic control unit/traffic control center (TCU/TCC), or a cloud platform vehicle control instructions”. For clarity, the Examiner suggests amending this to recite “the communications device receiving, from a roadside unit (RSU), traffic control unit/traffic control center (TCU/TCC), or a cloud platform, vehicle control instructions”.
Appropriate correction is required.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 185-205 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend (U.S. Patent Application Publication No. 20180018888) in view of Sukonick (U.S. Patent No. 5,295,551).

Regarding claim 185, Townsend teaches the vehicle on-board unit (OBU) comprising: 
a data collection and storage component configured to receive vehicle motion state parameters and vehicle environment parameters;
Townsend [0070] “With the use of smart infrastructure equipment connected to weather/environmental systems, traffic signal light controllers and traffic management systems, the connected vehicle train-vehicle collision detection system 10 may enable the OBU-equipped vehicles to now make use of real-time information to make smarter and safer decisions.”
a communications device capable of receiving and transmitting information;
Townsend [0003] discloses “Vehicular communications systems are networks in which vehicles, personal mobile devices (Onboard Units or OBUs) and roadside units (RSUs) are the communicating nodes, providing each other with information, such as safety warnings and traffic information.”
a location component comprising a high-resolution map or global positioning system device;
Townsend [0027] discloses “The Onboard Unit (OBU)-equipped vehicle 15 includes an OBU or OB device 35 that privately and securely: transmit vehicle location, heading and speed data to nearby OBU-equipped vehicles ten times per second, receive vehicle location, heading and speed data from nearby OBU-equipped vehicles and/or receive a General Packet Radio Service (GPRS) location from the Roadside Unit (RSU) 30 to correct a Global Positioning System (GPS) device the Onboard Unit (OBU) having less accuracy.”
and a vehicle controller configured to execute vehicle control instructions for driving tasks
 Townsend [0024] discloses “The Roadside Unit (RSU) 30 may communicate via 3 radio channels such as a control channel for automatic braking, a service channel for vital signs and a Wi-Fi channel for controller service and evacuation maps etc.”
Townsend [0041] discloses “The OBU-equipped vehicle 15 includes a vehicle braking system 118 that automatically activates to avoid the train-vehicle crash if the driver 106 does not respond to the first warning 112.”
While Townsend does not expressly teach:
wherein said OBU is configured to perform vehicle control functions by: 1) the communications device receiving from a roadside unit (RSU), traffic control unit/traffic control center (TCU/TCC), or a cloud platform vehicle control instructions for vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; and 2) the vehicle controller controlling vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction according to said vehicle control instructions
However, Sukonick teaches:
wherein said OBU is configured to perform vehicle control functions by: 1) the communications device receiving from a roadside unit (RSU), traffic control unit/traffic control center (TCU/TCC), or a cloud platform vehicle control instructions for vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; and 2) the vehicle controller controlling vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction according to said vehicle control instructions
Sukonick Col. 4 Lines 28-33 disclose “The onboard equipment required for Tow Mode consists of mechanisms for vehicle longitudinal control, e.g., acceleration, speed maintenance, and braking; lateral control, e.g., steering; and communication, position sensing, and logical computer equipment.”
Sukonick Col. 6 Lines 53-60 disclose “…the transmitted information preferably includes vehicle 1's current performance characteristic, e.g., its acceleration, braking and steering capability…This determination is preferably based on pre-established safety factors stored in memories of computers 8,8a.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control disclosed in Townsend to incorporate lateral and longitudinal control, as taught by Sukonick, to promote efficiency in traffic management (Sukonick Col. 3 Lines 56-68).

Regarding claim 186, Townsend teaches the OBU of claim 185 configured to:
communicate in real-time with components of a connected and automated vehicle highway (CAVH) system using wireless media or with other vehicles using wireless media. 
 Townsend [0002] discloses “Connected vehicles are becoming a reality, which takes driver assistance towards its logical goal: a fully automated network of cars aware of each other and their environment. A connected vehicle system makes mobility safer by connecting cars to everything.”
Townsend [0022] discloses “In a connected vehicle system, some vehicles are equipped with an On-Board Unit (OBU). The connected vehicle system serves at least one Onboard Unit (OBU)-equipped vehicle and uses at least one Roadside Unit (RSU) and optionally a traffic signal controller. For interoperability with all vehicles, the connected vehicle system may employ Connected Vehicle wireless communications standards.”
Townsend [0069] discloses “The OBU-equipped vehicles could communicate highly accurate information such as speed, acceleration, steering angle, existence of a trailer, failure of a headlight or brake light, etc.—to offer near-instantaneous feedback to enable evasive or preventive action. Such information would provide highly reliable, real-time situational awareness based on which smart decisions can be taken.”

Regarding claim 187, Townsend teaches the OBU of claim 185 configured to:
communicate with a CAVH cloud. 
Townsend [0035] discloses “In a cloud, via a switch a RSU provisioning and network management server, a certification authority and a gateway to other networks of the municipalities infrastructure 100(1) may be connected to the Roadside Unit (RSU) 30.”
Townsend [0036] discloses “In operation, the Roadside Unit (RSU) 30 may be configured to transmit wireless signals and receive corresponding responses from the wireless device 40 of the Onboard Unit (OBU)-equipped vehicle 15, and to send vehicle location data 115(1), direction heading data 115(2) and speed data 115(3) from the OBU-equipped vehicle 15 to the traffic signal controller 95.”

Regarding claim 188, Townsend teaches the OBU of claim 185 configured to:
receive data from a roadside unit (RSU), wherein said data is used to control a connected and automated vehicle (CAV); receive data from an RSU; and use said data, said vehicle motion state parameters, and said vehicle environment parameters to control a CAV; or request data from an RSU; and use said data, said vehicle motion state parameters, and said vehicle environment parameters to control a CAV.  
Townsend [0023] discloses “…the OBU privately and securely: a) transmits vehicle location, heading and speed to nearby vehicles ten times per second, b) receives location heading and speed from nearby vehicles, cyclists and pedestrians, c) receives lane locations from a Roadside Unit (RSU), d) receives traffic signal countdown from the RSU, e) receives associated signal phase to lane information from the RSU to know which signal to obey, f) requests signal actuation from an authorized vehicle, such as a police car, g) receives signal status in order to verify signal actuation…”
Townsend [0026] discloses “As used herein, “a vehicle (V) equipped with an Onboard Unit (OBU)” refers to a vehicle that connects to sensors, decision-making systems and control systems for enabling a safety system for connected vehicles. As used herein, a Roadside Unit (RSU) refers to a control and monitoring system that connects to sensors, decision-making systems for enabling a traffic safety system for connected vehicles.”

Regarding claim 189, Townsend teaches the OBU of claim 185 wherein:
said communications component is configured to communicate with an RSU, a CAVH system, people, or other vehicles.  
Townsend [0009] discloses “The roadside unit (RSU) is configured to transmit a first connected vehicle message to a first Onboard Unit (OBU)-equipped vehicle having an Onboard Unit (OBU)…”

Regarding claim 190, Townsend teaches the OBU of claim 185 wherein:
said data collection and storage component is configured to receive data from external vehicle sensors, RSU sensors, or in-vehicle sensors.  
Townsend [0026] discloses “As used herein, “a vehicle (V) equipped with an Onboard Unit (OBU)” refers to a vehicle that connects to sensors, decision-making systems and control systems for enabling a safety system for connected vehicles. As used herein, a Roadside Unit (RSU) refers to a control and monitoring system that connects to sensors, decision-making systems for enabling a traffic safety system for connected vehicles.”

Regarding claim 191, Townsend teaches the OBU of claim 185 configured to perform a method comprising: 
detecting objects in the driving environment; receiving supplemental driving environment data from a CAVH system; receiving traffic status information, weather information, or special event information from a CAVH system; receiving basic safety message (BSM) data; receiving vehicle occupant data describing vehicle occupant status; or receiving a high definition map and, optionally, vehicle position information.
Townsend [0059] discloses “The above set forth wireless messages are dialogs of the following SAE J2735 standard objects known to the OBUs: a) a Basic Safety Message (BSM) containing location, heading and speed of the vehicles…”
Townsend [0069] discloses “The OBU-equipped vehicles could communicate highly accurate information such as speed, acceleration, steering angle, existence of a trailer, failure of a headlight or brake light, etc.—to offer near-instantaneous feedback to enable evasive or preventive action. Such information would provide highly reliable, real-time situational awareness based on which smart decisions can be taken.”
Townsend [0070] discloses “With the use of smart infrastructure equipment connected to weather/environmental systems, traffic signal light controllers and traffic management systems, the connected vehicle train-vehicle collision detection system 10 may enable the OBU-equipped vehicles to now make use of real-time information to make smarter and safer decisions.”





Regarding claim 192, Townsend teaches the OBU of claim 185 configured to perform a method comprising:
predicting vehicle behavior using said vehicle motion state parameters, said vehicle environment parameters, and data received from an RSU; receiving predicted environmental status from an RSU; or receiving predicted vehicle behavior or predicted traffic flow from an RSU.  
Townsend [0008] discloses “A connected vehicle traffic safety system is provided for vehicles equipped with an Onboard Unit (OBU) to prevent collisions between trains and vehicles based on predicted collision trajectories between the vehicles and the trains…”
Townsend [0023] discloses “Consistent with one embodiment, the OBU privately and securely: a) transmits vehicle location, heading and speed to nearby vehicles ten times per second, b) receives location heading and speed from nearby vehicles, cyclists and pedestrians, c) receives lane locations from a Roadside Unit (RSU), d) receives traffic signal countdown from the RSU…”

Regarding claim 193, Townsend teaches the OBU of claim 185 configured to perform a method comprising: 
making vehicle control decisions using said vehicle motion state parameters, said vehicle environment parameters, and data received from an RSU; making path and route decisions using said vehicle motion state parameters, said vehicle environment parameters, and data received from an RSU; or making route optimization decisions using data received from an RSU and, optionally, modifying route optimization decisions using said vehicle motion state parameters and said vehicle environment parameters.  
Townsend [0023] discloses “…the OBU privately and securely: a) transmits vehicle location, heading and speed to nearby vehicles ten times per second, b) receives location heading and speed from nearby vehicles, cyclists and pedestrians, c) receives lane locations from a Roadside Unit (RSU), d) receives traffic signal countdown from the RSU, e) receives associated signal phase to lane information from the RSU to know which signal to obey…”
Townsend [0070] discloses “the OBU-equipped vehicles are better equipped to make decisions that affect travel time, routes and fuel consumption.”

Regarding claim 194, Townsend teaches the OBU of claim 185 configured to perform a method comprising: 
controlling a vehicle by controlling vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; receiving information from an RSU to assist vehicle control; or receiving control instructions from an RSU.  
Townsend [0008] discloses “…a mechanism for predicting crashes before they occur to warn drivers and to activate automatic braking…”
Townsend [0023] discloses “e) [the OBU] receives associated signal phase to lane information from the RSU to know which signal to obey…”






Regarding claim 195, Townsend teaches the OBU of claim 185 wherein:
said components are separate modules or are integrated into a system on a chip.  
Townsend [0030] discloses “In the Onboard Unit (OBU)-equipped vehicle 15, the Onboard Unit (OBU) 35 includes a wireless device 40. Likewise, the Roadside Unit (RSU) 30 includes a processor 50, a wireless transceiver 55, and a storage media 60 to store a software module 65.”

Regarding claim 196, Townsend teaches the OBU of claim 185 further comprising:
a central processing unit (CPU), a graphics processing unit (GPU), a memory unit, a power supply, a CAN bus, or a human-machine interface.  
Townsend [0043] discloses “The OBU-equipped vehicle 200 may include a Human Machine Interface (HMI) 210 for a driver 215 to interface with the OBU 205.”

Regarding claim 197, Townsend teaches the OBU of claim 185, wherein:
said data collection and storage component is configured to store said vehicle motion state parameters and said vehicle environment parameters; a high definition map; or processed and aggregated environment information received from an RSU.  
Townsend [0023] discloses “…the OBU privately and securely: a) transmits vehicle location, heading and speed to nearby vehicles ten times per second, b) receives location heading and speed from nearby vehicles, cyclists and pedestrians, c) receives lane locations from a Roadside Unit (RSU), d) receives traffic signal countdown from the RSU, e) receives associated signal phase to lane information from the RSU to know which signal to obey…”
Townsend Fig. 1 (annotated) depicts the storage associated with the RSU, as provided below.

    PNG
    media_image1.png
    579
    870
    media_image1.png
    Greyscale


Regarding claim 198, Townsend teaches the OBU of claim 185, wherein:
said data collection and storage component is configured to store data from external vehicle sensors, RSU sensors, in-vehicle sensors, or a traffic control center (TCC)/traffic control unit (TCU) in long-term reliable storage and to update said data periodically.  
Townsend [0023] discloses “…the OBU privately and securely: a) transmits vehicle location, heading and speed to nearby vehicles ten times per second…”
The Examiner notes that this indicates that the vehicle data is updated periodically.
Townsend [0034] discloses “The traffic signal controller 95 may be connected via a buried fiber to a Traffic Management Centre (TMC) for delivering traffic and travel information to motor vehicle drivers. The traffic signal controller 95 may be connected via Ethernet or Wi-Fi to the Roadside Unit (RSU) 30.”
The Examiner notes that the RSU contains a storage media as depicted in Fig. 1 as element 60.

Regarding claim 199, Townsend teaches the OBU of claim 185, wherein:
said OBU is configured to be supported by a cyber security subsystem.  
Townsend [0027] discloses “…the OBU privately and securely: a) transmits vehicle location, heading and speed to nearby vehicles ten times per second…”

Regarding claim 200, Townsend teaches the OBU of claim 185, wherein:
said OBU is configured to be supported by a safety subsystem.  
Townsend [0008] discloses “A connected vehicle traffic safety system is provided for vehicles equipped with an Onboard Unit (OBU) to prevent collisions between trains and vehicles based on predicted collision trajectories between the vehicles and the trains…”

Regarding claim 201, Townsend teaches the OBU of claim 185, wherein:
said OBU is configured to receive complete vehicle control instructions from a CAVH system; receive partial vehicle control instructions from a CAVH system and partial vehicle control instructions from a driver; or receive complete vehicle control instructions from a driver, wherein said complete or partial vehicle control instructions comprise instructions for vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction.  
Townsend [0023] discloses “…the OBU privately and securely: a) transmits vehicle location, heading and speed to nearby vehicles ten times per second, b) receives location heading and speed from nearby vehicles, cyclists and pedestrians, c) receives lane locations from a Roadside Unit (RSU), d) receives traffic signal countdown from the RSU, e) receives associated signal phase to lane information from the RSU to know which signal to obey…”

Regarding claim 202, Townsend teaches the OBU of claim 185, wherein:
said OBU is configured to: receive information or vehicle control instructions from RSUs providing complete coverage of CAVH roads; receive information from RSUs providing partial coverage of CAVH roads and receive vehicle control instructions from other sources; or receive information from non-RSU sources for vehicle control. 
Townsend [0023] discloses “the OBU privately and securely: a) transmits vehicle location, heading and speed to nearby vehicles ten times per second, b) receives location heading and speed from nearby vehicles, cyclists and pedestrians…”

Regarding claim 203, Townsend teaches the OBU of claim 185 configured to:
provide vehicle-to-vehicle or vehicle- to-infrastructure communication using dedicated short-range communication (DSRC), WiFi (IEEE 802.11), cellular, or Bluetooth.  
Townsend [0028] discloses “The “connected vehicle train-vehicle collision detection system,” in addition to the exemplary hardware description above, refers to a system that is configured to provide communications from Vehicle to either another Vehicle (V2V) or to roadside Infrastructure (V2I) for creating an ecosystem of connected vehicles, operated by a controller…”
Townsend [0003] discloses “[Vehicular communications systems] can be effective in avoiding crashes and traffic congestion. Both types of nodes are generally dedicated short-range communications (DSRC) devices.”

Regarding claim 204, Townsend teaches the OBU of claim 185 wherein:
one or more of said components is provided as a hardware component or one or more of said components is provided as a software component.  
Townsend [0028] discloses “…the techniques described herein are not limited to Onboard Unit (OBU) but can also use other Vehicle to Vehicle/Infrastructure/Traffic Management System (V2X) empowered software and hardware such as other smart automotive interactive communication modules.”

Regarding claim 205, Townsend teaches the method of controlling a vehicle comprising:
providing a CAVH system and an OBU of claim 185 to a vehicle.   
Townsend, Abstract, discloses “A connected vehicle train-vehicle collision detection system comprises a roadside unit (RSU) located at a railroad grade crossing near a roadway lane for avoiding TRAIN crashes with Onboard Unit (OBU)-equipped vehicles…”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.S./Patent Examiner, Art Unit 3662
/IG T AN/Primary Examiner, Art Unit 3662